DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Upon reconsideration, the amendments filed 8/12/2022 have been entered.
	Claims 1, 2, 5-23 are pending.
	Claims 17-20 have been withdrawn from consideration as they are directed to non-elected invention.
	The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 8/12/2022.
	New ground of rejection is set forth below:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the limitation "the derivatives of carboxylic acid" and “the derivatives of sulfonic acid” in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP11080111 (Machine English translation is provided).
‘111 teaches the compound (390) that meet the limitations of the herein claimed compounds of formula I:

    PNG
    media_image1.png
    146
    369
    media_image1.png
    Greyscale

The synthesis of such compound can be found in Example 3 (see Table 1, starting material of compound 27).  In example 3, a synthesis process is disclosed for compound 26. However, for compound 27, the starting materials α-hydrazinophenyl would be used to give rise 4,4'-di (formyl-N-α-phenylhydrazino)-biphenyl compound  (compound 390). The compound was obtained in acetic acid and n-butyl alcohol (see procedure in Example 1).  (page 7 of 19, middle of the page in the English translation). Therefore, the composition containing at least compound 390, acetic acid, and n-butyl alcohol. 
The examiner notes that the instant claims recite “antifungal composition”. Such limitation is considered to be intended use. The intended use in the instant case (antifungal) does not lend any patentable weight to the claims directed to composition.  Since the same components in composition are taught in the prior art, the composition will inherently possess such antifungal properties. 
Allowable Subject Matter
Claims 7-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627